DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant claims priority to provisional U.S. Patent Application No. 62/164,477, filed 5/20/2015.

Information Disclosure Statement
No IDS has been submitted. 

Status of Claims
Applicant’s amended claims, filed 8/5/2022, have been entered. 
Claims 1, 3-5, 7-14, 16, 18, and 19 have been amended. 
Claims 2, 6, 15, and 17 were canceled. 
Claims 1, 5, 7-11, 14, 18, and 19 have been further amended by Examiner’s Amendment below. 
Claims 3, 4, 12, and 13 have been canceled by Examiner’s Amendment below. 
Claims 1, 5, 7-11, 14, 16, 18, and 19 are currently pending in this application and have been allowed.  


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Alan Kagen on 9/8/2022.
The application has been amended as follows: 

IN THE CLAIMS

1. 	(Currently Amended) A method of processing an order for a product or service over a global network, the method comprising: 
	(a) , by a system server, a platform for a user to place a request order for delivery and generating a client ID packet including a client ID that identifies a user and links a user media platform of the user to the system server; 
	(b) , by the system server, an interface that receives a post from the linked user media platform of the user wherein the post contains an emoji character and wherein the post constitutes completion of the request order for delivery  and requires no other input from the user; 	
	(c) , by the interface of the system server, the emoji character posted by the user via the user media platform; 
	(d) automatically mapping, by the system server, the emoji character to the product or service upon the receiving of the emoji character; 
	
	(e)identifying, by the system server, a delivery address based on the client ID packet and identifying available providers that are able to provide the product or service mapped to the emoji character based on the delivery address; 
	(f) in response to receiving the emoji character posted by the user and mapping the emoji character to the product or service, automatically generating, by the system server, a fill order for the product or service an available provider of the identified available providers for fulfillment and randomly selecting a specific product or service provided by the available provider based on the product or service mapped to the emoji character, wherein the fill order comprises the specific product or service and the available provider; 
	(g) communicating, by the system server, the fill order to the available provider, the system server directing the available provider to fulfill the fill order; and 
	(h) delivering the specific product or service to the user at the delivery address without further input from the user. 

3. 	(Canceled)

4. 	(Canceled)

5. 	(Currently Amended) The method according to claim 1, wherein step (e) is further practiced by filtering the available providers according to a provider rating.

7.	(Currently Amended)  The method according to claim 1, further comprising associating payment means with the client ID, wherein step [[e]] (f) is practiced by accepting payment from the user for the product or service by the payment means.

8.	(Currently Amended)  The method according to claim 7, wherein the product or service comprises food, the method further comprising charging the user a fixed price regardless of a type of food and regardless of the available provider.

9.	(Currently Amended)  The method according to claim 1, further comprising enabling the user to input user preferences for the product or service, wherein step [[(e)]] (f) is practiced according to the user preferences.

10.	(Currently Amended)  The method according to claim 1, further comprising enabling the available provider to define default values for the product or service.

11.	(Currently Amended)  A product/service procurement system comprising:
	a network interface enabling a user device running a computer program to request delivery of a product type or service type solely by depositing an emoji character; 
	a system server running a server program, the user device and the system server being interconnected by a computer network, the system server being configured for generating a client ID packet including a client ID that identifies a user and links a user media platform of the user to the system server,
	the system server being further configured for providing an interface that receives a post from the linked user media platform of the user wherein the post contains an emoji character and wherein the post constitutes completion of the delivery request and requires no other input from the user,
	the interface of the system server being configured for receiving the emoji character posted by the user via the user media platform,
	the system server being further configured for automatically mapping the emoji character to the product type or service type upon the receiving of the emoji character and automatically acknowledging deposit of the emoji character,
	the system server being further configured for identifying a delivery address based on the client ID packet and identifying available providers 
	the system server being further configured, in response to receiving the emoji character posted by the user and mapping the emoji character to the product type or service type, automatically generating  a fill order for the product type or service type by randomly selecting an available provider of the identified available providers for fulfillment and randomly selecting an available product or service of the product type or service type  provided by the available provider based on the product type or service type mapped to the emoji character without additional input from the user, wherein the fill order comprises the randomly selected available product or service and the available provider,
	the system server being further configured for communicating the fill order to the  provider, for directing the available provider to fulfill the fill order for automatically replying with an estimated delivery time; and
	a delivery mechanism associated with the provider that delivers the selected product or service to the user without further input from the user.

12. 	(Canceled)

13. 	(Canceled)

14.	(Currently Amended)  A method of placing an order for delivery for a product or service comprising:
	enabling, by a system server, a user to access a user information managing system stored on  the system server, the user information managing system generating a client ID packet including a client ID to identify the user and link a user media platform of the user to the system server;
	enabling, by the system server, the user to link the user information managing system to 
	providing, by the system server, an interface that receives a post from the linked user media platform of the user wherein the post contains an emoji character that constitutes completion of the order for the product or service and requires no other input from the user; 
	receiving, by the interface of the system server, the emoji character posted by the user via the user media platform; and
	in response to the user posting the emoji character via the user media platform:
		, by the system server, receipt of the emoji character,
		automatically mapping, by the system server, the emoji character to the product or service upon the receiving of the emoji character,
		identifying, by the system server, a delivery address based on the client ID packet and identifying available providers that are able to provide the product or service mapped to the emoji character based on the delivery address,
		



		automatically generating, by the system server, a fill order for the product or service an available provider of the identified available providers for fulfillment and randomly selecting a specific product or service provided by the available provider based on the product or service mapped to the emoji character, wherein the fill order comprises the specific product or service and the available provider,
		communicating, by the system server, the fill order to the available provider, the system server directing the available provider to fulfil the fill order,
		, by the system server, with an estimated delivery time, and
		delivering the product or service to the user at the delivery address also without further input from the user.

18.	(Currently Amended)  The method according to claim 14, further comprising enabling the user to input user preferences for the product or service, wherein the step of generating the fill order is practiced according to the user preferences.

19.	(Currently Amended)  The method according to claim 14, wherein the system server communicates the the available provider, the method further comprising enabling the available provider to define default values for the product or service.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
As noted for reasons in the Patent Board Decision mailed 1/21/2022, claims 1, 5, 7-11, 14, 16, 18, and 19 overcome the prior art.
The claims recite eligible subject matter because, while the claims recite an abstract idea of facilitating purchases transactions for a product or service, the additional elements implement any abstract idea into a practical application. 
Specifically, as a whole, the combination of additional elements in claim 1 of: 
(a) establishing, by a system server, a platform for a user to place a request order for delivery and generating a client ID packet including a client ID that identifies a user and links a user media platform of the user to the system server;
(b) providing, by the system server, an interface that receives a post from the linked user media platform of the user wherein the post contains an emoji character and wherein the post constitutes completion of the request order for delivery and requires no other input from the user;
(c) receiving, by the interface of the system server, the emoji character posted by the user via the user media platform;
(d) automatically mapping, by the system server, the emoji character to the product or service upon the receiving of the emoji character; 
(e) identifying, by the system server, a delivery address based on the client ID packet and identifying available providers that are able to provide the product or service mapped to the emoji character based on the delivery address;
(f) in response to receiving the emoji character posted by the user and mapping the emoji character to the product or service, automatically generating, by the system server, a fill order for the product or service by randomly selecting an available provider of the identified available providers for fulfillment  and randomly selecting a specific product or service provided by the available provider based on the product or service mapped to the emoji character, wherein the fill order comprises the specific product or service and the available provider;
(g) communicating, by the system server, the fill order to the available provider, the system server directing the available provider to fulfill the fill order; and
(h) delivering the specific product or service to the user at the delivery address without further input from the user 
amounts to more than merely using the computer as a tool to implement an abstract idea and more than merely generally linking any abstract idea to a computing environment. Rather, the additional elements, in combination, applies or uses the judicial exception in some meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. 	 

Specifically, as a whole, the combination of additional elements in claim 11 of: 
a network interface enabling a user device running a computer program to request delivery of a product type or service type solely by depositing an emoji character; 
a system server running a server program, the user device and the system server being interconnected by a computer network, the system server being configured for generating a client ID packet including a client ID that identifies a user and links a user media platform of the user to the system server,
the system server being further configured for providing an interface that receives a post from the linked user media platform of the user wherein the post contains an emoji character and wherein the post constitutes completion of the delivery request and requires no other input from the user,
the interface of the system server being configured for receiving the emoji character posted by the user via the user media platform,
the system server being further configured for automatically mapping the emoji character to the product type or service type upon the receiving of the emoji character and automatically acknowledging deposit of the emoji character, 
the system server being further configure for identifying a delivery address based on the client ID packet and identifying available providers that are able to provide the product type or service type mapped to the emoji character based on the delivery address, 
the system server being further configured, in response to receiving the emoji character posted by the user and mapping the emoji character to the product type or service type, automatically generating a fill order for the product type or service type by randomly selecting an available provider of the identified available providers for fulfillment and randomly selecting an available product or service of the product type or service type provided by the available provider based on the product type or service type mapped to the emoji character without additional input from the user, wherein the fill order comprises the randomly selected available product or service and the available provider, 
the system server being further configured for communicating the fill order to the available provider, for directing the available provider to fulfill the fill order, and for automatically replying with an estimated delivery time; and
a delivery mechanism associated with the provider that delivers the selected product or service to the user without further input from the user.

	amounts to more than merely using the computer as a tool to implement an abstract idea and more than merely generally linking any abstract idea to a computing environment. Rather, the additional elements, in combination, applies or uses the judicial exception in some meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. 	 

And specifically, as a whole, the combination of additional elements in claim 14 of: 
	enabling, by a system server, a user to access a user information managing system stored on the system server, the user information managing system generating a client ID packet including a client ID to identify the user and link a user media platform of the user to the system server;
	enabling, by the system server, the user to link the user information managing system to the user media platform; 
	providing, by the system server, an interface that receives a post from the linked user media platform of the user wherein the post contains an emoji character that constitutes completion of the order for the product or service and requires no other input from the user; 
	receiving, by the interface of the system server, the emoji character posted by the user via the user media platform; and
	in response to the user posting the emoji character via the user media platform:
		automatically acknowledging, by the system server, receipt of the emoji character,
		automatically mapping, by the system server, the emoji character to the product or service upon the receiving of the emoji character,
		identifying, by the system server, a delivery address based on the client ID packet and identifying available providers that are able to provide the product or service mapped to the emoji character based on the delivery address,	
		automatically generating, by the system server, a fill order for the product or service by randomly selecting an available provider of the identified available providers for fulfillment and randomly selecting a specific product or service provided by the available provider based on the product or service mapped to the emoji character, wherein the fill order comprises the specific product or service and the available provider,
		communicating, by the system server, the fill order to the available provider, the system server directing the available provider to fulfil the fill order, 
automatically replying, by the system server, with an estimated delivery time, and
		delivering the product or service to the user at the delivery address also without further input from the user.

	amounts to more than merely using the computer as a tool to implement an abstract idea and more than merely generally linking any abstract idea to a computing environment. Rather, the additional elements, in combination, applies or uses the judicial exception in some meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. 	 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Examiner’s Comment

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Reference A of the Notice of References Cited Daniel et al. (US 9,391,945 B1) discloses posting coded messages using a coded icon and converting the coded icon into a decoded message and posting the decoded message. 
	
Conclusion

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSEY B SMITH whose telephone number is (571)272-0519. The examiner can normally be reached Monday - Friday 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LINDSEY B. SMITH
Examiner
Art Unit 3625



/LINDSEY B SMITH/Examiner, Art Unit 3625                                                                                                                                                                                                        
/Jeffrey A. Smith/Supervisory Patent Examiner, Art Unit 3625